Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
MPEP § 608.02(I). DRAWING REQUIREMENTS
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this situation, the lack of a drawing renders the application incomplete and, as such, the application cannot be given a filing date until the drawing is received. The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].
MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing [emphasis added] and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing date will be accorded with the original presentation of the papers, despite the absence of drawings. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added].
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Examiner stated that the invention " admits of illustration," which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into the present disclosure. In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing, including because it is claimed.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. 
The claimed subject matter of this application that admits of illustration by a drawing and the features which must be shown or the feature(s) canceled from the claim(s), are the following:
Re claim 1: a power amplifier chip is to be disposed on a dielectric substrate.
Corrected drawing sheets in compliance with 37 CFR 1.81(c) and 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
The scope of the following claim language is unclear: 
Re claim 1: forming a power amplifier hole in which a power amplifier chip is to be disposed on a dielectric substrate.
In particular, the following is unclear functional claim language:
Re claim 1: in which a power amplifier chip is to be disposed on a dielectric substrate.
To further clarify, it is unclear if the functional claim language is merely intended use language such that the claimed process or structure including the “hole” is capable of being used for the intended use, and if or how the language structurally or manipulatively limits the scope of the claim(s).
[T]he written description states that the “pharmaceutically acceptable polymer is … ,” which does not as unambiguously signify that the description provided is definitional. (Abbott Laboratories v. Andrx Pharmaceuticals Inc., 81 USPQ2d 1289 (Fed. Cir. 2007))

Owing to the fact that the Neill patent discloses a hack saw blade having its tooth portion of hard steel and its back portion of less hard but tough steel, it is evident that the specific materials of which the tooth and back portions of appellant's blade are made are characteristics [emphasis added] essential to novelty. It has been repeatedly held that such a characteristic cannot properly be defined in terms of function and that a claim which so defines it does not meet the requirements of R.S. 4888 (U.S.C., title 35, sec 33). See General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364 [ 37 USPQ 466 ]; Koebel v. Coe, 70 App. D.C. 261, 105 F.2d 784 [ 41 USPQ 759 ]; In re Ewald, 28 C.C.P.A. (Patents) 906, 117 F.2d 755, 48 USPQ 557. United Carbon Co. et al. v. Binney & Smith Co., 317 U.S. 228 [ 55 USPQ 381 ]; In re Cohen, 30 C.C.P.A. (Patents) 876, 133 F.2d 924, 56 USPQ 567 ; and In re Fullam et al., 34 C.C.P.A. (Patents) 1018, 161 F.2d 247, 73 USPQ 399. The statement that a steel hardens at or below a specified temperature, or to particular degree of hardness, does not define or identify the steel, but merely recites one of its properties [emphasis added] or functions, and is open to the criticism made in the case of In re Fullam et al., supra, that it defines the invention “not in terms of what it is, but of what it does.” It is evident that a statement that a steel hardens at a temperature not greater than In re SHORTELL, 81 USPQ 359 (C.C.P.A. 1949).

For the above reasons, the claimed functional language is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result or property obtained, and one of ordinary skill in the art would not know from the functional claim language the scope of the structure or steps encompassed by the claim(s). See MPEP § 2173.05(g).
The scope of the following claim language is unclear: 
Re claim 1: forming a power amplifier hole in which a power amplifier chip is to be disposed on a dielectric substrate.
In particular, it is ambiguously unclear if the referent of the claim language “on a dielectric substrate” is the claim language “hole” or “chip,” and it is further unclear how the hole or chip is “on a dielectric substrate.”
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nelson (20030051340), Jia (7911271), Masuda (4652318), and Yamunan (20050151238).
In paragraphs 19-20, Nelson discloses the following:
	Re claim 1: A method of manufacturing a power amplifier package 200 embedded with an input-output circuit including a dielectric circuit board, a heat sink and lead frames, the method comprising: the step of preparing the dielectric circuit board 202 including the steps of forming a power amplifier hole 203 inherently capable of being used for any intended use for a power amplifier including in which a power amplifier 206 chip is to be disposed on a dielectric substrate 202, printing an input matching network metal pattern 220 on a left side of the power amplifier hole, and printing an output matching network metal pattern 204 on a right side of the power amplifier hole, and sintering the input matching network metal pattern and the output matching network metal pattern printed on the dielectric substrate; the step of preparing the lead frames by etching alloy 42 and plating nickel; and the step of attaching the heat sink 212 on a bottom surface of the dielectric circuit board, attaching the lead frames to the input matching network metal pattern and the output matching network metal pattern of the dielectric circuit board, and plating the input matching network metal pattern and the output matching network metal pattern of the dielectric circuit board and the lead frames with nickel or gold. 
	Re claim 2: The method re claim 1, wherein at the step of preparing the dielectric circuit board, the dielectric substrate is an alumina (Al2o3) ceramic substrate. 
	Re claim 3: The method re claim 1, wherein at the step of preparing the dielectric circuit board, the input matching network metal pattern and the output matching 
	Re claim 5: The method re claim 1, wherein at the step of preparing the dielectric circuit board, the input matching network metal pattern and the output matching network metal pattern are surface-treated with nickel, palladium or gold, after the input matching network metal pattern and the output matching network metal pattern are printed. 
	The following is further clarified:
	Re claim 1: a power amplifier hole 203 inherently capable of being used for any intended use for a power amplifier including in which a power amplifier 206 chip is to be disposed on a dielectric substrate 202. 
In particular, the scope of claim 1 is limited only to an intended use of the amplifier hole “in which a power amplifier chip is to be disposed on a dielectric substrate,” and it is not limited to a chip or substrate structure, or to a structure in which a power amplifier chip is disposed on a dielectric substrate.
Furthermore, the applied hole process and structure of Nelson inherently possesses any claimed manipulative or structural characteristic, including any manipulative or structural characteristic implied by any claimed intended use limitation, because the claimed process and product and the applied process and product of Nelson are at least substantially identical or are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the process and product of Nelson does not necessarily or inherently possess the characteristics of the claimed process and product. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).
The following is further clarified: 
	Re claim 1: an input matching network pattern 220 on a left side of the power amplifier hole, an output matching network pattern 204 on a right side of the power amplifier hole. 
In particular, the disclosure of Nelson is not limited to an absolute frame of reference or otherwise limited to a particular orientation, and there is an inherent frame of reference or orientation wherein the claimed elements are positioned as claimed.
	However, Nelson does not appear to explicitly disclose the following: 
	Re claim 1: forming the power amplifier hole in which a power amplifier chip is to be disposed on a dielectric substrate, printing the input matching network metal pattern, and printing the output matching network metal pattern, and sintering the input matching network metal pattern and the output matching network metal pattern printed on the dielectric substrate; the step of preparing the lead frames; attaching the lead frames to the input matching network metal pattern and the output matching network metal pattern of the dielectric circuit board. 
	Re claim 2: at the step of preparing the dielectric circuit board, the dielectric substrate is an alumina (Al2o3) ceramic substrate. 
	Re claim 3: at the step of preparing the dielectric circuit board, the input matching network metal pattern and the output matching network metal pattern are printed using tungsten (W) or molybdenum manganese alloy (MoMn). 
	Re claim 5: at the step of preparing the dielectric circuit board, the input matching network metal pattern and the output matching network metal pattern are 
	Nonetheless at column 1, lines 13-26, 39-41, and 52-54, and column 3, lines 5-46, Jia discloses the following:
	Re claim 1: a power amplifier chip 307 (at least consistent with any way applicant discloses the claimed scope of the language “chip”) is to be disposed; a dielectric substrate 304/309/310, printing “printed” an input matching network pattern 210/311/314, and printing “printed” an output matching network pattern 211/312/315; the step of preparing the lead frames 305/306 (at least consistent with any way applicant discloses the claimed scope of the language “lead frames” including in the specification, paragraph 21, and figure 5); attaching the lead frames to the input matching network pattern and the output matching network pattern of the dielectric “dielectric” circuit 311/312/314/315 board 304/309/310. 
	Re claim 2: at the step of preparing the dielectric circuit board, the dielectric substrate is an alumina (Al2o3) “Alumina (Al2o3)” ceramic substrate. 
	Re claim 3: at the step of preparing the dielectric circuit board, the input matching network pattern and the output matching network pattern are printed. 
	Re claim 5: at the step of preparing the dielectric circuit board, the input matching network pattern and the output matching network pattern the input matching network pattern and the output matching network pattern are printed. 
	Moreover, it would have been obvious to combine the disclosures of Nelson and Jia as follows:
	Re claim 1: forming the power amplifier hole of Nelson in which a power amplifier chip is to be disposed on the substrate of Nelson; the substrate is a dielectric 
	Re claim 2: at the step of preparing the dielectric circuit board, the dielectric substrate is an alumina (Al2o3) ceramic substrate. 
	Re claim 3: at the step of preparing the dielectric circuit board, the input matching network pattern and the output matching network pattern are printed. 
	Re claim 5: at the step of preparing the dielectric circuit board, the input matching network pattern and the output matching network pattern are printed. 
In particular, it would have been obvious to substitute or combine the applied disclosures of Nelson and Jia including because, as disclosed by Jia as cited, it would enable “good performance” of the package of Nelson.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Nelson and Jia including because it would facilitate practice of the process  
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Nelson and Jia including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Nelson and Jia including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
However, the combination of Nelson and Jia does not appear to explicitly disclose the following: 	
	Re claim 1: the pattern is a metal pattern; sintering the metal pattern; plating the metal pattern with nickel. 
	Re claim 3: the metal pattern is printed using tungsten. 
	Re claim 5: the metal pattern is surface-treated with nickel. 
	Nonetheless, at column 3, lines 18-20, column 4, lines 41-45, and column 7, line 63 to column 8, line 1, Masuda discloses the following:
	Re claim 1: sintering “sintering”/“sintered” the metal “metal” pattern “electrode”; plating “plated” the metal pattern with nickel “nickel” or gold. 
	Re claim 3: the metal pattern is printed “printed”/“printing” using tungsten “tungsten” (W) or molybdenum manganese alloy (MoMn). 
	Re claim 5: the metal pattern is surface-treated “plated” with nickel, palladium or gold, after the metal pattern is printed. 

	Re claim 1: the pattern of the previously applied prior art is a metal pattern; sintering the metal pattern; plating the metal pattern with nickel. 
	Re claim 3: the metal pattern is printed using tungsten. 
	Re claim 5: metal pattern is surface-treated with nickel. 
	In particular, it would have been obvious to combine the disclosures of the previously applied prior art and Masuda because it would facilitate provision of the pattern of the previously applied prior art, and as disclosed by Masuda as cited, it would further protect the surface of the pattern.
	However, the applied combination of Nelson, Jia, and Masuda does not appear to explicitly disclose the following: 
	Re claim 1: preparing the lead frames by etching alloy 42 and plating nickel. 
	Nonetheless, in paragraphs 21, 26, and 28, Yamunan discloses the following:
	Re claim 1: preparing the lead frames by etching “etching” alloy 42 and plating “plated” nickel “nickel.” 
	Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Yamunan as follows:
	Re claim 1: preparing the lead frames of the previously applied prior art by etching alloy 42 and plating nickel.
In particular, it would have been obvious to combine the disclosures of the previously applied prior art and Yamunan including because, as disclosed by Yamunan as cited, it would reduce cost and improve soldering of the lead frame of the previously applied prior art.

Also, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Yamunan including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the applied disclosures of the previously applied prior art and Yamunan including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Claims 1-3 and 5 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nelson (20030051340), Jia (7911271), Masuda (4652318), and Yamunan (20050151238), and further in combination with Beppu (5258575).
	In addition to the disclosure of the previously applied prior art, at column 7, lines 3-8, Beppu discloses the following:
	Re claim 1: the step of preparing the lead frames 8. 
	Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Beppu as follows:

In particular, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Beppu including because it would facilitate practice of the process of preparing and attaching the lead frames of the previously applied prior art.
Also, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Beppu including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the applied disclosures of the previously applied prior art and Beppu including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nelson, Jia, Masuda, and Yamunan, or the combination of Nelson, Jia, Masuda, Yamunan, and Beppu, as applied to claim 1, and further in combination with Terao (20070243409).
	As previously cited, the previously applied prior art discloses the following:
	Re claim 4: The method re claim 1, wherein at the step of preparing the dielectric circuit board, the input matching network metal pattern and the output matching network metal pattern printed on the dielectric substrate are sintered. 

	Re claim 4: the metal pattern sintered in a furnace at 12500C to 15000C “in the proximity of 15000 C.”
	Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Masuda for the same reasons applied to claims 1, 3, and 5.
	However, the previously applied prior art including Masuda does not appear to explicitly disclose the following: 
	Re claim 4: an electric furnace. 
	Nonetheless, in paragraph 80, Terao discloses the following:
	Re claim 4: an electric furnace “electric furnace.”
	Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Terao as follows:
	Re claim 4: the furnace of the previously applied prior art is an electric furnace.
	In particular, it would have been obvious to combine the disclosures of the previously applied prior art and Terao including because it would facilitate provision of the furnace of the previously applied prior art. 

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
May 7, 2021